UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6295


MICHAEL S. OWL FEATHER-GORBEY,

                    Petitioner - Appellant,

             v.

FEDERAL BUREAU OF PRISONS; STATE OF MARYLAND,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:19-cv-00360-RDB)


Submitted: June 25, 2019                                          Decided: July 1, 2019


Before RICHARDSON and RUSHING, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Michael S. Gorbey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael S. Owl Feather-Gorbey, a District of Columbia Code offender

incarcerated at FCI Cumberland in Maryland, seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2241 (2012) habeas petition. The order is not appealable

unless a circuit justice or judge issues a certificate of appealability.          28 U.S.C.

§ 2253(c)(1)(A) (2012). ∗ A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Owl Feather-

Gorbey has not made the requisite showing. Accordingly, we deny a certificate of

appealability and dismiss the appeal.




∗
  Because Owl Feather-Gorbey was convicted in a District of Columbia court, he is
required to obtain a certificate of appealability in order to appeal the denial of his habeas
petition. See Madley v. United States Parole Comm’n, 278 F.3d 1306, 1310 (D.C. Cir.
2002).

                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3